COURT OF APPEALS OF VIRGINIA


Present:    Judges Koontz, Bray and Senior Judge Hodges

FREDERICK ADDENBROOK HAYCOX, III

v.   Record No. 1709-94-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
SUE ANN CAREY HAYCOX                               MAY 2, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Jerome B. Friedman, Judge

             (Moody E. Stallings, Jr.; Kevin E. Martin-Gayle;
             Stallings & Richardson, on brief), for appellant.
             (Debra C. Albiston; Jerrold G. Weinberg; Weinberg &
             Stein, on brief), for appellee.



     Frederick Addenbrook Haycox, III (husband) appeals the

decision of the circuit court denying his request for a reduction

in the monthly spousal support he pays to Sue Ann Carey Haycox

(wife).    Husband's issues can be summarized as follows:   (1)

whether the trial court erred in applying Code § 20-107.1 to the

facts of this case; and (2) whether the trial court erred in

denying husband's request to reduce spousal support payments, in

light of wife's increased earning capacity.    Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.    Rule 5A:27.

     Code § 20-109 provides that "[u]pon petition of either party

the court may increase, decrease or terminate spousal support and

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
maintenance that may hereafter accrue . . . as the circumstances

may make proper."   "The moving party in a petition for

modification of support is required to prove both a material

change in circumstances and that this change warrants a

modification of support."   Schoenwetter v. Schoenwetter, 8 Va.

App. 601, 605, 383 S.E.2d 28, 30 (1989).   "[T]he 'circumstances'

which make 'proper' [a] . . . reduction . . . of spousal support

under Code § 20-109 are financial and economic ones."     Hollowell
v. Hollowell, 6 Va. App. 417, 419, 369 S.E.2d 451, 452-53 (1988).

     Husband sought to reduce wife's spousal support on the bases

of wife's increased income and her increased ability to earn

income through wife's newly-acquired real estate licenses.    The

trial court found, however, that "there is simply not sufficient

evidence to reduce her spousal support."   The evidence

demonstrated that wife's overall financial situation had not

changed substantially since the time the original support order

had been entered.   Some income sources had stopped while others

had begun.   In addition, while wife testified she was working

full time as a real estate agent, she had gross income of $1,100

from her employment in 1993 and had earned $438 in 1994 prior to

the hearing.

     On appeal, "[w]e will not disturb the trial court's decision

where it is based on an ore tenus hearing, unless it is 'plainly

wrong or without evidence in the record to support it.'"     Furr v.
Furr, 13 Va. App. 479, 481, 413 S.E.2d 72, 73 (1992) (citation




                                 2
omitted).   We cannot say the trial court's denial of husband's

petition was plainly wrong or without supporting evidence.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                              Affirmed.




                                 3